                                                  TRANSMITTAL OF FINANCIAL REPORTS AND
                                                    CERTIFICATION OF COMPLIANCE WITH
                                           UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                    THE PERIOD ENDED: February 28, 2019


           IN RE:
           Debtors                                             CASE NO.:
           FirstEnergy Solutions Corp.                         18-50757
           FirstEnergy Generation, LLC                         18-50762
           FirstEnergy Nuclear Generation, LLC                 18-50760
           FirstEnergy Nuclear Operating Company               18-50761
           FE Aircraft Leasing Corp.                           18-50759
           FirstEnergy Generation Mansfield Unit 1 Corp.       18-50763
           Norton Energy Storage L.L.C.                        18-50764

                                                                                      Chapter 11 Judge:            Alan M. Koschik

           As debtor in possession, I affirm:

           1.   That I have reviewed the financial statements attached hereto, consisting of:

                     X          Operating Statement                                   (Form 2)
                     X          Balance Sheet                                         (Form 3)
                     X          Summary of Operations                                 (Form 4)
                     X          Monthly Cash Statement                                (Form 5)
                     X          Statement of Compensation                             (Form 6)
                     X          Schedule of In-Force Insurance                        (Form 7)

           and that they have been prepared in accordance with normal and customary accounting
           practices, and fairly and accurately reflect the debtor's financial activity for the period stated;

           2. That the insurance, including workers' compensation and unemployment insurance,
           as described in Section 4 of the Reporting Requirements For Chapter 11 Cases is in effect; and,
           (If not, attach a written explanation)          YES__X____          NO______

           3. That all postpetition taxes as described in Sections 1 and 14 of the Operating
           Instructions and Reporting Requirements For Chapter 11 cases are current.
           (If not, attach a written explanation)          YES__X____             NO______

           4. No professional fees (attorney, accountant, etc.) have been paid without specific
           court authorization.
           (If not, attach a written explanation)         YES__X____            NO______

           5.   All United States Trustee Quarterly fees have been paid and are current.
                                                            YES__X____           NO______

           6. Have you filed your prepetition tax returns.
           (If not, attach a written explanation)          YES__ ____                 NO___X___

                Explanation: We have filed all pre-petition tax returns that were due. Certain pre-petition tax returns for the period of
                January 1, 2018 through March 31, 2018 will not be due until April 2019 or later.

           I hereby certify, under penalty of perjury, that the information provided above and in the attached documents
           is true and correct.




                    Dated:                         3/28/2019                     Responsible Officer of the Debtor in Possession


                                                                                 VP, FES CFO, Treasurer & Corp Secretary
                                                                                 Title

           This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting
           requirements applicable in the bankruptcy cases and is in a format acceptable to the U.S. Trustee. The financial information
           contained herein is unaudited, limited in scope and as discussed below, not prepared in accordance with accounting principles
           generally accepted in the United States of America ("U.S. GAAP").

           The unaudited consolidated financial statements have been derived from the books and records of the Debtors in these Chapter
           11 cases. The information furnished in this report includes primarily normal recurring adjustments, but not all of the
           adjustments that would typically be made for the quarterly and annual financial statements to be in accordance with U.S.
           GAAP. Furthermore, the monthly financial information contained herein has not been subjected to the same level of
           accounting review and testing that the Debtors apply in the preparation of their quarterly and annual financial information in
           accordance with U.S. GAAP. Accordingly, upon the application of such procedures, the Debtors believe that the financial
           information may be subject to change, and that these changes could be material.

           The amounts currently classified as liabilities subject to compromise may be subject to future change as the Debtors complete
           their analysis of pre and post-petition liabilities.

           The results of operations contained herein are not necessarily indicative of results which may be expected from any other
           period or for the full year and may not necessarily reflect the consolidated results of operations, financial position and
           schedule of receipts and disbursements of the Debtors in the future. The Debtors caution readers not to place undue reliance
           upon the MOR. There can be no assurance that such information is complete and the MOR may be subject to revision.




                                                                                                                                                   FORM 1


18-50757-amk      Doc 2426                  FILED 04/01/19                        ENTERED 04/01/19 15:01:16                                 Page 1 of 27
                                                                                                                                                           OPERATING STATEMENT (P&L)
                                                                                                                                                         Period Ending: February 28, 2019
Case No:                                                     18-50757                                  18-50762                              18-50760                                 18-50759                              18-50763                                18-50764                                                                    18-50761

                                                                                                                                  FirstEnergy Nuclear Generation,                                               FirstEnergy Generation Mansfield                                              Consolidated FirstEnergy                FirstEnergy Nuclear Operating
                                                  FirstEnergy Solutions Corp.               FirstEnergy Generation, LLC                                                     FE Aircraft Leasing Corp.
In $US Dollars                                                                                                                                 LLC                                                                        Unit 1 Corp.                                                           Solutions Corp. (a)                             Company
                                                   Current            Total Since            Current            Total Since           Current        Total Since            Current            Total Since          Current        Total Since            Current           Total Since       Current         Total Since                Current        Total Since
                                                   Month                Filing               Month                Filing              Month            Filing               Month                Filing              Month             Filing             Month               Filing          Month             Filing                   Month             Filing
Revenue:
 Electric Sales                               $    174,090,691    $ 2,269,922,418       $     51,508,000    $     641,283,557     $   68,612,672     $   986,589,554    $             -    $            -       $    4,115,757     $    69,850,664    $             -   $             -   $   174,090,691    $ 2,269,922,418      $             -      $           -
 Other Revenues                                            159            240,733                501,526            2,983,516                -                   -                    -             777,886                -                   -                    -                 -           501,685          4,002,135                163,821            572,723
Total Revenue                                 $    174,090,851    $ 2,270,163,150       $     52,009,526    $     644,267,073     $   68,612,672     $   986,589,554    $             -    $        777,886     $    4,115,757     $    69,850,664    $             -   $             -   $   174,592,376    $ 2,273,924,553      $         163,821    $       572,723

Operating Expenses:
 Fuel                                                      -                    -             12,921,144           204,996,679          2,511,666         55,436,171                  -                 -               (22,846)         8,168,278                  -                 -        15,409,964          268,601,128               29,605             973,789
 Purchased Power                                   158,692,575        2,146,083,431            4,115,859            69,891,712                -                  -                    -                 -                   -                  -                    -                 -        38,572,005          518,251,368                  -                   -
 Professional & Contractor Services                 15,303,846          164,459,629            5,137,781            93,899,099                 53             27,621                  -                 -                   -                  -                    -                 -        20,441,680          258,386,348           11,835,224         133,955,231
 Labor and Employee Benefits                         2,512,524           16,921,716            7,005,820            70,751,665            (12,683)           (12,683)                 -                 327                 -                  -                    -                 -         9,505,661           87,661,025           31,593,719         379,964,742
 General Business and Trave                             47,902            1,533,660               54,597               901,541                -              129,944                  -              (6,192)                -                  -                    -                 -           102,499            2,558,954              629,929           7,005,475
 Dues, Fees, Licenses & Permits                        127,497            6,507,760              124,233             2,098,476                  0            118,544                  -                 -                   -                  -                    -                 -           251,730            8,724,780            3,241,158          39,580,259
 Lease Rental Costs                                    150,858            1,232,763              165,320             2,568,446             54,470            571,902                  -                 -                   -                  -                    -                 -           370,648            4,373,111              331,808           2,448,809
 Other Operating Expenses                           10,740,063          168,022,854            6,212,191           487,560,138         61,713,354        734,343,433                  -               6,192           1,239,881        131,793,266                  -                 -        83,968,628        1,476,318,059          (47,310,076)       (581,912,899)
 Provision for Depreciation and Amortizatio            664,315            7,496,576             (172,652)           22,140,978         13,093,831        133,181,876                  -             403,286                 -            1,913,117                  -                 -        13,585,494          163,797,741                  -                   -
 General Taxes                                       1,882,989           19,056,263            1,386,259            13,519,500          1,434,475         15,661,302                  -                 -                21,225            248,939                  -                 -         4,724,948           48,657,205            1,879,113          19,582,764
Total Operating Expenses                           190,122,571        2,531,314,650           36,950,551           968,328,234         78,795,165        939,458,110                  -             403,613           1,238,260        142,123,600                  -                 -       186,933,258        2,837,329,718            2,230,481           1,598,170
Operating Margin                                   (16,031,720)        (261,151,500)          15,058,975          (324,061,161)       (10,182,493)        47,131,444                  -             374,274           2,877,497        (72,272,936)                 -                 -       (12,340,882)        (563,405,166)          (2,066,659)         (1,025,447)

Other Income / (Expense)
 Other Income (Expense                              13,946,202          (243,032,256)         (1,263,219)          (90,982,441)       19,522,946          45,615,661           101,313            (2,256,501)               -                1,820                  -                 -        15,784,546           85,502,503            2,437,398         11,140,713
 Interest Expense                                      (99,181)           (2,475,756)         (2,510,146)          (17,817,001)       (5,020,633)        (34,234,248)              -                     -           (4,781,052)       (50,262,811)                 -                 -        (1,901,760)         (23,144,863)            (234,177)        (2,585,322)
 Capitalized Financing Costs                                71                13,513                 -                 698,530               -                   -                 -                     -                  -                1,740                  -                 -                71              713,783                  -                  -
Other Income and Expenses                           13,847,092          (245,494,499)         (3,773,364)         (108,100,911)       14,502,313          11,381,413           101,313            (2,256,501)        (4,781,052)       (50,259,251)                 -                 -        13,882,856           63,071,423            2,203,221          8,555,391
Income Taxes                                         3,109,938            (5,626,119)         (2,839,112)          63,448,142           (705,527)          2,621,125            (22,876)            559,109            549,977          23,929,390                  -                 -          (112,464)         68,839,278              (136,561)         (7,529,944)
Net Income / (Loss)                           $        925,310    $     (512,272,118)   $      8,446,499    $     (368,713,930)   $    3,614,292     $    61,133,982    $        78,436    $      (1,323,119)   $    (1,353,578) $     (98,602,798)   $             -   $             -   $     1,429,510    $    (431,494,465)   $              (0) $              -




Dated: 03/28/2019                             Responsible Officer of the Debtor in Possession

Notes:
(a) Consolidated FirstEnergy Solutions Corp. does not include FirstEnergy Nuclear Operating Compan




                                                                                                                                                                                                                                                                                                                                                              FORM 2



                                                   18-50757-amk                                        Doc 2426                         FILED 04/01/19                                     ENTERED 04/01/19 15:01:16                                                               Page 2 of 27
                                                  BALANCE SHEET
                                          Period Ending: February 28, 2019
Debtor:                                                                   Case Number:
FirstEnergy Solutions Corp.                                               18-50757
FirstEnergy Generation, LLC                                               18-50762
FirstEnergy Nuclear Generation, LLC                                       18-50760
FE Aircraft Leasing Corp.                                                 18-50759
FirstEnergy Generation Mansfield Unit 1 Corp.                             18-50763            Debtor:                                       Case Number:
Norton Energy Storage L.L.C.                                              18-50764            FirstEnergy Nuclear Operating Company         18-50761

                                                                    (a)
In $US Dollars                                      Current Month          Prior Month (a)                               Current Month          Prior Month
Current Assets
  Cash & Cash Equivalents                           $ 1,111,782,893       $ 1,138,943,530                                $    20,377,033    $     24,096,052
  Accounts Receivable - Trade / Other                   128,549,221           146,482,247                                            -                   -
  Prepayments & Other                                   134,823,675           136,766,501                                     20,574,122          21,670,871
  Materials and Supplies                                 85,972,842            82,965,819                                            -                   -
  Other Current Assets                                  126,508,497           134,031,756                                    258,294,826         291,391,769
Total Current Assets                                  1,587,637,127         1,639,189,852                                    299,245,981         337,158,693

Property, Plant and Equipment
 Net Plant, excluding CWIP                               203,158,817           203,820,034                                            -                   -
 CWIP                                                      6,701,915             6,499,510                                            -                   -
Total Property, Plant and Equipment                      209,860,732           210,319,544                                            -                   -

Other Long-Term Assets
 Nuclear Plant Decommissioning Trusts                   1,875,416,150         1,864,860,903                                          -                   -
 Accumulated Deferred Income Taxes                      2,031,065,703         2,031,688,784                                   51,178,475          52,128,223
 Other                                                    417,718,993           412,422,622                                  728,518,234         729,077,882
Total Long-Term Assets                                  4,324,200,846         4,308,972,309                                  779,696,710         781,206,105

Total Assets                                        $ 6,121,698,705       $ 6,158,481,705                                $ 1,078,942,691    $ 1,118,364,797

Post-Petition Liabilities
Current Liabilities
 Accounts Payable - Trade                           $     19,376,463      $     15,507,812                               $    14,887,505    $     12,871,834
 Accounts Payable - Other                                 75,722,096            82,054,454                                    23,484,953          29,784,844
 Other Current Liabilities                               621,179,460           647,535,969                                   133,783,248         167,409,445
Total Post-Petition Current Liabilities                  716,278,020           745,098,235                                   172,155,706         210,066,123

Long-term Liabilities
 Long-term Debt                                                  -                     -                                             -                   -
 Other Long-Term Liabilities                             110,807,820            98,683,744                                    32,982,083          34,388,219
Total Post-Petition Long-Term Liabilities                110,807,820            98,683,744                                    32,982,083          34,388,219

                                             (b)
Liabilities Subject to Compromise (LSTC)
  LSTC - Trade (c)                                         26,437,474            26,315,220                                   18,718,905          18,715,699
  LSTC - Other                                          7,830,451,121         7,844,838,406                                  905,043,623         906,461,395
Total LSTC                                              7,856,888,594         7,871,153,625                                  923,762,528         925,177,094

Equity
  Equity                                             (2,562,275,729)       (2,556,453,899)                                   (49,957,626)         (51,266,638)
Total Equity                                         (2,562,275,729)       (2,556,453,899)                                   (49,957,626)         (51,266,638)

Total Liabilities and Equity                        $ 6,121,698,705       $ 6,158,481,705                                $ 1,078,942,691    $ 1,118,364,797




Dated: 03/28/2019
                                                                                              Responsible Officer of the Debtor in Possession


Notes
(a) FirstEnergy Solutions Corp. and it's subsidiaries balance sheets are presented on a consolidated basis consistent with their historical SEC reporting
methodology.
(b) Liabilities subject to compromise (LSTC) includes amounts for asset retirement obligations, employee related items such as pension or OPEB, deferred
sale and leaseback liability for Bruce Mansfield Unit 1 and tax-related liabilities that are not included in the Debtors' statements and schedules.
(c) The LSTC - Trade balance reflects vouched, prepetition, third party trade payables. Prepetition third party trade accruals of approximately $74.7 million
are reflected in LSTC – Other line item.


                                                                                                                                                    FORM 3


18-50757-amk                 Doc 2426              FILED 04/01/19                   ENTERED 04/01/19 15:01:16                             Page 3 of 27
                                    SUMMARY OF OPERATIONS
                                  Period Ended: February 28, 2019
      Debtor:                                                 Case No:
      FirstEnergy Solutions Corp.                             18-50757
      FirstEnergy Generation, LLC                             18-50762
      FirstEnergy Nuclear Generation, LLC                     18-50760
      FirstEnergy Nuclear Operating Company                   18-50761
      FE Aircraft Leasing Corp.                               18-50759
      FirstEnergy Generation Mansfield Unit 1 Corp.           18-50763
      Norton Energy Storage L.L.C.                            18-50764

                                                  Schedule of Postpetition Taxes Payable

                                                                 Beginning            Accrued/            Payments/           Ending
      In $US Dollars                                              Balance             Withheld             Deposits           Balance

      Income Taxes Withheld:
      Federal:                                                              -          $11,857,547         ($11,857,547)                  $0
      State:                                                                -            2,144,896           (2,144,896)              -
      Local:                                                                -              776,152             (776,152)              -

      FICA Withheld:                                                        -            4,994,490           (4,994,490)              -

      Employers FICA:                                                       -            4,973,784           (4,973,784)              -

      Unemployment Tax:
      Federal:                                                              -               10,524              (10,524)              -
      State:                                                                -              116,752             (116,752)              -

      Sales, Use & Excise Taxes:                                         (6,087)           229,507             (167,145)           56,274

      Property Taxes:                                               15,837,529           2,129,001           (1,308,296)      16,658,234

      Workers' Compensation                                                 -                    -                   -                -

      Other:                                                                -                    -                   -                -

      TOTALS:                                                   $13,856,282         $27,232,652         ($26,349,585)       $16,714,508

                                                  AGING OF ACCOUNTS RECEIVABLE
                                                AND POSTPETITION ACCOUNTS PAYABLE

      Age in Days                                                    0-30               30-60              Over 60         Total
      Post-Petition Accounts Payable (a)                            33,692,469             571,500                   -       $34,263,969

                            (b)
      Accounts Receivable                                           75,999,853           1,492,843               13,036      $77,505,732



      Describe events or factors occurring during this reporting period materially affecting operations and
      formulation of a Plan of Reorganization:
      Beside the relief contained in the orders granting the first day motions, the filing of Schedules and Statement of Financial Affairs
      for each of the Debtors, the order extending the Debtors' exclusive periods to file a plan of reorganization and solicit
      acceptances thereto, the order granting the motion to approve the settlement among the Debtors, Non-Debtor affiliates and
      certain other settlement parties, the motion to approve the restructuring support agreement between the Debtors and certain
      Consenting Creditors with attached plan term sheet filed with the Court and the disclosure statement and accompanying plan of
      reorganization filed with the Court, nothing else to report this period.



      Dated: 03/28/2019                                       Responsible Officer of the Debtor in Possession


      Notes
      (a) Includes vouched post-petition third-party accounts payable. Balances over 30 days represent vendors with
      payment terms greater than 30 days.
      (b) Does not match accounts receivable reflected in Form 3, as accounts receivable reflected in Form 3 includes
      accounts receivable that has been earned but not billed.


                                                                                                                                               FORM 4


18-50757-amk         Doc 2426              FILED 04/01/19                 ENTERED 04/01/19 15:01:16                                Page 4 of 27
                                                        MONTHLY CASH STATEMENT
                                                      Period Ending: February 28, 2019
Debtor:                                         Case No:
FirstEnergy Solutions Corp.                     18-50757
FirstEnergy Generation, LLC                     18-50762
FirstEnergy Nuclear Generation, LLC             18-50760
FirstEnergy Nuclear Operating Company           18-50761
FE Aircraft Leasing Corp.                       18-50759
FirstEnergy Generation Mansfield Unit 1 Corp.   18-50763
Norton Energy Storage L.L.C.                    18-50764


Cash Activity Analysis (Cash Basis Only)              Acct.               Acct.              Acct.               Acct.              Acct.               Acct.              Acct.
In $US Dollars                                        x5604               x3176              x8799               x7460              x0085               x8929              x0077
A.   Beginning Balance                           $1,125,094,194       $24,095,483          $2,696,293              $651,943        $11,631,128                   $0                 $0

B.   Receipts                                         166,925,607            379,143               4,323               1,045             18,648                 -                   -
     Transfers, net                                  (104,375,026)       104,375,026                 -                   -                  -                   -                   -
C.   Balance Available                              1,187,644,775        128,849,651           2,700,616            652,989          11,649,776                 -                   -
D.   Less Disbursements                               (89,601,824)      (108,473,188)                 -                  -                   -                  -                   -
E.   ENDING BALANCE                                 1,098,042,952     $20,376,464          $2,700,616               $652,989       $11,649,776                   $0                 $0
                                                       (a)(b)              (c)                 (d)                 (a)               (a)




Account x5604:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x5604

Account x3176:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x3176

Account x8799:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x8799

Account x7460:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x7460

Account x0085:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x0085

Account x8929:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x8929

Account x0077:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x0077

Other monies on hand (specify type and location) i.e., CD's, bonds, etc.)

Not Applicable




                                                Dated: 03/28/2019                       Responsible Officer of the Debtor in Possession


Notes
(a) Balance of these three accounts is reflective of the cash balance in the consolidated balance sheet in Form 3 for the following debtors: FirstEnergy Solutions Corp., FirstEnergy
Generation, LLC, FirstEnergy Nuclear Generation, LLC, FE Aircraft Leasing Corp., FirstEnergy Generation Mansfield Unit 1 Corp., Norton Energy Storage L.L.C. The difference
between the bank account balance and the balance on the balance sheet is driven by various book vs. bank reconciling items.
(b) Balance does not match the bank account statement balance as the bank account statement balance does not include the daily overnight investment sweep amounts ($844.0
million overnight sweep on February 28, 2019).
(c) Balance is reflective of the cash balance in Form 3 of the balance sheet for FirstEnergy Nuclear Operating Company. The difference between the bank account balance and the
balance on the balance sheet is driven by various book vs. bank reconciling items.
(d) Escrow deposit account reflected as a pre-payment on Form 3 for the balance sheet including the following debtors: FirstEnergy Solutions Corp., FirstEnergy Generation, LLC,
FirstEnergy Nuclear Generation, LLC, FE Aircraft Leasing Corp., FirstEnergy Generation Mansfield Unit 1 Corp., Norton Energy Storage L.L.C.




                                                                                                                                                                              FORM 5


18-50757-amk                      Doc 2426                FILED 04/01/19                      ENTERED 04/01/19 15:01:16                                         Page 5 of 27
                             MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                          Period Ending: February 28, 2019

          Debtor:                                              Case No:
          FirstEnergy Solutions Corp.                          18-50757
          FirstEnergy Generation, LLC                          18-50762
          FirstEnergy Nuclear Generation, LLC                  18-50760
          FirstEnergy Nuclear Operating Company                18-50761
          FE Aircraft Leasing Corp.                            18-50759
          FirstEnergy Generation Mansfield Unit 1 Corp.        18-50763
          Norton Energy Storage L.L.C.                         18-50764


Name:     Multiple                                                                           Capacity:                       Shareholder
                                                                                                                x            Officer
                                                                                                                x            Director
                                                                                                                x            Insider

Detailed Description of Duties:                                Seven officers / insiders and three independent directors


In $US Dollars                                                                                       Month of February 2019
Current Compensation Paid:                                                                               $      1,682,271
Current Benefits Paid:
         Health Insurance                                                                                           11,308
          Life Insurance                                                                                              371
          Retirement                                                                                                   -
          Company Vehicle                                                                                              -
          Entertainment                                                                                                -
          Expense Reimbursement                                                                                      7,643
          Other Benefits                                                                                              656
          Total Benefits                                                                                 $          19,979
Current Other Payments Paid:
          Rent Paid                                                                                                    -
          Loans                                                                                                        -
          Other (Company paid Umbrella Liability Insurance)                                                            388
          Total Other Payments                                                                           $            388
Total of all payments for the current month:                                                             $      1,702,637




Dated:                                             3/28/2019
                                                                          Responsible Officer of the Debtor in Possession




                                                                                                                                   FORM 6


 18-50757-amk               Doc 2426           FILED 04/01/19              ENTERED 04/01/19 15:01:16                        Page 6 of 27
                                                       SCHEDULE OF IN-FORCE INSURANCE
                                                                          Period Ending: February 28, 2019

   Debtor:                                                                                                     Case No:
   FirstEnergy Solutions Corp.                                                                                 18-50757
   FirstEnergy Generation, LLC                                                                                 18-50762
   FirstEnergy Nuclear Generation, LLC                                                                         18-50760
   FirstEnergy Nuclear Operating Company                                                                       18-50761
   FE Aircraft Leasing Corp.                                                                                   18-50759
   FirstEnergy Generation Mansfield Unit 1 Corp.                                                               18-50763
   Norton Energy Storage L.L.C.                                                                                18-50764


                                                                                                                                                                                 EXPIRATION
   INSURANCE TYPE                                                                                              CARRIER                                                              DATE
   Liability Insurance                                                                                         ACE Bermuda Insurance Ltd. / Aon Bermuda                              7/1/2019
   Punitive Damages Insurance                                                                                  Aegis Security Insurance Company/ AEGIS Insurance Services Inc.       7/1/2019
   Directors and Officers Liability Insurance Policy                                                           Aegis Security Insurance Company/ AEGIS Insurance Services Inc.       9/1/2019
   Excess Follow Form Policy                                                                                   Aegis Security Insurance Company/ AEGIS Insurance Services Inc.       9/1/2019
   Liability Insurance                                                                                         Allied World Assurance Company Ltd. / Aon Bermuda                     7/1/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
   Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2019
   Excess Liability Insurance Policy                                                                           Arch Ins. Bermuda Ltd. / Aon Bermuda                                  7/1/2019
   Arch Insurance Company Directors and Officers Liability                                                     Arch Insurance Company                                                9/1/2019
   Excess Liability Insurance Policy                                                                           Associated Electric & Gas Ins Services Ltd                            7/1/2019
   Excess Workers Compensation                                                                                 Associated Electric & Gas Ins Services Ltd                            7/1/2019
   Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown              Associated Electric & Gas Ins Services Ltd                           10/1/2019
   Excess Cyber Liability Indemnity Policy                                                                     Associated Electric & Gas Ins Services Ltd                            2/1/2020
   Directors and Officers Liability Policy                                                                     AXIS Insurance Company                                                9/1/2019
   Directors and Officers Liability Policy                                                                     Berkshire Hathaway Specialty Insurance Company                        9/1/2019
   Directors and Officers Liability Policy                                                                     Berkshire Hathaway Specialty Insurance Company                       3/30/2019
   Marine Policy Of Insurance                                                                                  Continental Insurance Company                                         7/1/2019
   Directors and Officers Liability Policy                                                                     Continental Insurance Company                                         9/1/2019
   Excess Management Liability Insurance                                                                       Endurance American Insurance Company                                  9/1/2019
   Marine Policy Of Insurance                                                                                  Endurance American Insurance Company (New)                            7/1/2019
   Excess General Liability Indemnity Policy                                                                   Energy Insurance Mutual Ltd                                           7/1/2019
   Excess Directors and Officers Liability Indemnity Policy                                                    Energy Insurance Mutual Ltd                                           9/1/2019
   Excess Fiduciary                                                                                            Energy Insurance Mutual Ltd                                           9/1/2019
   Property Insurance                                                                                          Energy Insurance Mutual Ltd                                          10/1/2019
   Property Insurance                                                                                          Energy Insurance Mutual Ltd                                          10/1/2019
   Excess Cyber Liability Indemnity Policy                                                                     Energy Insurance Mutual Ltd                                           2/1/2020
   Terrorism and/or Sabotage and Sabotage Liability                                                            Energy Insurance Services Inc.                                        1/1/2020
   Directors and Officers Liability Excess Chubb Policy                                                        Federal Insurance Company                                             9/1/2019
   Executive Protection Portfolio Policy                                                                       Federal Insurance Company                                             9/1/2019
   Crime Excess Policy                                                                                         Federal Insurance Company                                             4/1/2019
   Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown              Freberg Environmental Inc.                                           10/1/2019
   Aviation Insurance Policy                                                                                   Global Aerospace, Inc.                                                6/1/2019
   Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown              HDI Global Insurance Company                                         10/1/2019
   Directors & Officers Liability Policy                                                                       Illinois National Insurance Company                                   9/1/2019
   Excess Edge Policy                                                                                          Illinois National Insurance Company                                   9/1/2019
   Crisis Insurance                                                                                            National Union Fire Insurance Company of Pittsburgh, PA               4/1/2019
   Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown              Navigators Management Co. Inc.                                       10/1/2019
   Excess Non-Nuclear Property Insurance Policy                                                                Neil Specialty Insurance Company                                      4/1/2019
   Excess Non-Nuclear Property Insurance Policy                                                                Neil Specialty Insurance Company                                      4/1/2019
   Excess Non-Nuclear Property Insurance Policy                                                                Neil Specialty Insurance Company                                      4/1/2019
   Primary Property And Decontamination Liability Insurance                                                    Nuclear Electric Insurance Limited                                    4/1/2019
   Primary Property And Decontamination Liability Insurance                                                    Nuclear Electric Insurance Limited                                    4/1/2019
   Primary Property And Decontamination Liability Insurance                                                    Nuclear Electric Insurance Limited                                    4/1/2019
   Blanket Excess, Decontamination Liability, Decommissioning Liability and Excess Property Insurance Policy   Nuclear Electric Insurance Limited                                    4/1/2019
   Neil I Accidental Outage Insurance Policy                                                                   Nuclear Electric Insurance Limited                                    4/1/2019
   Neil I Accidental Outage Insurance Policy                                                                   Nuclear Electric Insurance Limited                                    4/1/2019
   Primary Property And Decontamination Liability Insurance                                                    Nuclear Electric Insurance Limited                                    4/1/2019
   Neil I Accidental Outage Insurance Policy                                                                   Nuclear Electric Insurance Limited                                    4/1/2019
   Commercial Excess Property Policy                                                                           Princeton Excess & Surplus Lines Insurance Co                        10/1/2019
   Directors & Officers Liability Policy                                                                       QBE Insurance Corporation                                             9/1/2019
   Directors & Officers Liability Policy                                                                       Starr Indemnity & Liability Company                                  3/30/2019
   Evidence Of Cover                                                                                           Talbot Underwriting Services (US) Ltd. (Validus)                     10/1/2019
   Directors and Officers Liability Policy                                                                     U.S. Specialty Insurance Company                                      9/1/2019
   Directors and Officers Liability Policy                                                                     U.S. Specialty Insurance Company                                     3/30/2019
   Worldwide Vessel Pollution Policy                                                                           Water Quality Insurance Syndicate                                     7/1/2019
   Liability Insurance                                                                                         XL Insurance Bermuda Ltd. / Aon Bermuda                               7/1/2019
   Excess Insurance Policy                                                                                     XL Specialty Insurance Company                                        9/1/2019
   Directors and Officers Liability Policy                                                                     XL Specialty Insurance Company                                        9/1/2019
   Directors and Officers Liability Policy                                                                     XL Specialty Insurance Company                                       3/30/2019
   Directors and Officers Liability Policy                                                                     Zurich American Insurance Company                                     9/1/2019
   Xsprop                                                                                                      Zurich American Insurance Company                                    10/1/2019
   Commercial Crime Policy                                                                                     Zurich American Insurance Company                                     4/1/2019




   Dated: 03/28/2019                                                                                           Responsible Officer of the Debtor in Possession




                                                                                                                                                                                                FORM 7



18-50757-amk                     Doc 2426                   FILED 04/01/19                            ENTERED 04/01/19 15:01:16                                            Page 7 of 27
                                                                                                                    February 01, 2019 through February 28, 2019
                                       JPMorgan Chase Bank, N.A.
                                       P O Box 182051
                                                                                                                       Account Number:   xxxxxxxxxxx5604
                                       Columbus, OH 43218- 2051
                                                                                                                  CUSTOMER SERVICE INFORMATION

                                                                                                                  If you have any questions about your
                                                                                                                  statement, please contact your
                                                                                                                  Customer Service Professional.
                                       00022489 DDA 802 211 06019 NNNNNNNNNNN 1 000000000 61 0000


                                       FIRSTENERGY SOLUTIONS CORP.
                                       341 WHITE POND DRIVE
                                       AKRON OH 44320-1119




                                                                                                                                                                     00224890301000000023
  *start*summary




                                                                            Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                        $253,682,914.67
              Deposits and Additions                                                    50           15,913,761,288.75
              Electronic Withdrawals                                                     6             - 193,976,849.48
              Other Withdrawals, Fees & Charges                                         19          - 15,719,408,945.44
              Ending Balance                                                            75             $254,058,408.50

              Annual Percentage Yield Earned This Period                                                       2.11%
              Interest Paid This Period                                                                  $405,322.93
              Interest Paid Year-to-Date                                                                 $859,912.55
  *end*summary




 *start*post summary message1




          Interest paid in 2018 for account xxxxxxxxxxx5604 was $4,182,230.84.
          *end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            02/01                              JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                             $871,411,279.72
                                               0321012186Xj
            02/01                              Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                            2,522,680.35
                                               Trn: 1433300032Zm
            02/01                              Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                   327,991.94
                                               3644300032Jo
            02/01                              JPMorgan Mmmf Dividend 100% US Treasury Capital 3163 29921900 Trn:                                   1,566,264.38
                                               0321009665Xj
            02/04                              JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                              876,988,450.71
                                               0351000160Xj
            02/04                              Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                            7,729,743.08
                                               Trn: 0974400035Zm
*end*deposits and additions




                                                                                                                                                Page 1 of 6

                                        18-50757-amk           Doc 2426         FILED 04/01/19           ENTERED 04/01/19 15:01:16                    Page 8 of 27
                                                                                                  February 01, 2019 through February 28, 2019
                                                                                                    Account Number:   xxxxxxxxxxx5604

*start*deposits and additions




                                                                    (continued)
           DEPOSITS AND ADDITIONS

            02/05                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      879,511,131.06
                                   0361000158Xj
            02/05                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    5,250,510.02
                                   Trn: 0985900036Zm
            02/06                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      887,240,874.14
                                   0371000159Xj
            02/06                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    5,581,752.33
                                   Trn: 0927900037Zm
            02/06                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                          282,450.64
                                   5149000037Jo
            02/06                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              3,588.32
                                   5148900037Jo
            02/07                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      818,116,358.20
                                   0381000158Xj
            02/07                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    5,165,782.04
                                   Trn: 0933100038Zm
            02/08                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      795,276,516.34
                                   0391000158Xj
            02/08                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    5,699,479.35
                                   Trn: 1121300039Zm
            02/08                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                            37,536.47
                                   4296900039Jo
            02/11                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      800,442,298.38
                                   0421000157Xj
            02/11                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  10,785,399.90
                                   Trn: 0954700042Zm
            02/12                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      806,179,314.20
                                   0431000160Xj
            02/12                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    7,183,245.90
                                   Trn: 0948700043Zm
            02/13                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      816,964,714.10
                                   0441000158Xj
            02/13                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    4,437,887.00
                                   Trn: 0893600044Zm
            02/13                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              5,994.00
                                   5063100044Jo
            02/14                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      824,147,960.00
                                   0451000156Xj
            02/14                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    2,675,978.79
                                   Trn: 0907400045Zm
            02/15                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      802,792,468.80
                                   0461000158Xj
            02/15                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    2,904,966.95
                                   Trn: 0869800046Zm
            02/15                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                            20,035.14
                                   5009300046Jo
            02/19                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      805,488,482.73
                                   0501000159Xj
            02/19                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                  18,268,987.12
                                   Trn: 0808100050Zm
            02/20                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                      808,393,449.68
                                   0511000157Xj
            02/20                                                                                                             16,758,939.80
*end*deposits and additions




                                                                                                                              Page 2 of 6

                                18-50757-amk      Doc 2426       FILED 04/01/19         ENTERED 04/01/19 15:01:16                   Page 9 of 27
                                                                                                        February 01, 2019 through February 28, 2019
                                                                                                         Account Number:   xxxxxxxxxxx5604

*start*deposits and additions




                                                                         (continued)
           DEPOSITS AND ADDITIONS

                                       Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812
                                       Trn: 0652700051Zm
            02/20                      Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              24,355.75
                                       5540800051Jo
            02/21                      JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        826,662,436.80




                                                                                                                                                        10224890302000000063
                                       0521000159Xj
            02/21                      Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      4,484,553.98
                                       Trn: 0751700052Zm
            02/22                      JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        814,864,636.14
                                       0531000159Xj
            02/22                      Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                        30,491,444.40
                                       3444500053Jo
            02/22                      Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      4,450,149.54
                                       Trn: 1085100053Zm
            02/22                      Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                7,263.98
                                       3444600053Jo
            02/25                      JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        819,847,898.50
                                       0561000158Xj
            02/26                      JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        824,298,048.04
                                       0571000158Xj
            02/26                      Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    19,613,268.29
                                       Trn: 0957400057Zm
            02/27                      JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        824,298,048.04
                                       0581000157Xj
            02/27                      Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      6,424,868.53
                                       Trn: 0926000058Zm
            02/27                      Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              91,569.23
                                       5780600058Jo
            02/27                      Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              70,511.12
                                       5780500058Jo
            02/28                      JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        843,911,316.33
                                       0591000158Xj
            02/28                      Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      3,653,085.57
                                       Trn: 1066700059Zm
            02/28                      Interest Payment                                                                                 405,322.93
            Total Deposits and Additions                                                                                      $15,913,761,288.75
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 02/06               Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                     $74,375,025.96
                                     2413200037Jo
                 02/06               Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                       28,707,633.15
                                     4713600037Jo
                 02/13               Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                       25,799,372.20
                                     4888300044Jo
                 02/20               Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                       28,581,096.21
                                     5126600051Jo
                 02/22               Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                       30,000,000.00
                                     3069300053Jo
                 02/27               Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                        6,513,721.96
                                     5544400058Jo
                 Total Electronic Withdrawals                                                                                     $193,976,849.48
    *end*electronic withdrawal




                                                                                                                                    Page 3 of 6

                                   18-50757-amk        Doc 2426       FILED 04/01/19         ENTERED 04/01/19 15:01:16                  Page 10 of 27
                                                                                                                    February 01, 2019 through February 28, 2019
                                                                                                                     Account Number:   xxxxxxxxxxx5604

 *start*other withdrawal fees charges




         OTHER WITHDRAWALS, FEES & CHARGES

             02/01                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 $876,988,450.71
                                                    1.0000 Trn: 0321013014Xj
             02/04                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  879,511,131.06
                                                    1.0000 Trn: 0351000670Xj
             02/05                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  887,240,874.14
                                                    1.0000 Trn: 0361000553Xj
             02/06                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  818,116,358.20
                                                    1.0000 Trn: 0371000522Xj
             02/07                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  795,276,516.34
                                                    1.0000 Trn: 0381000558Xj
             02/08                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  800,442,298.38
                                                    1.0000 Trn: 0391000586Xj
             02/11                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  806,179,314.20
                                                    1.0000 Trn: 0421000596Xj
             02/12                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  816,964,714.10
                                                    1.0000 Trn: 0431000552Xj
             02/13                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  824,147,960.00
                                                    1.0000 Trn: 0441000552Xj
             02/14                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  802,792,468.80
                                                    1.0000 Trn: 0451000553Xj
             02/15                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  805,488,482.73
                                                    1.0000 Trn: 0461000682Xj
             02/19                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  808,393,449.68
                                                    1.0000 Trn: 0501000622Xj
             02/20                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  826,662,436.80
                                                    1.0000 Trn: 0511000622Xj
             02/21                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  814,864,636.14
                                                    1.0000 Trn: 0521000586Xj
             02/22                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  819,847,898.50
                                                    1.0000 Trn: 0531000626Xj
             02/25                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  824,298,048.04
                                                    1.0000 Trn: 0561000640Xj
             02/26                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  824,298,048.04
                                                    1.0000 Trn: 0571000592Xj
             02/27                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  843,911,316.33
                                                    1.0000 Trn: 0581000538Xj
             02/28                                  JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                  843,984,543.25
                                                    1.0000 Trn: 0591000623Xj
             Total Other Withdrawals, Fees & Charges                                                                                       $15,719,408,945.44
 *end*other withdrawal fees charges




*start*post overdraft and returned item message2




        Your service charges, fees and earnings credit have been calculated through account analysis.
*end*post overdraft and returned item message2




   *start*daily ending balance1




                  DAILY ENDING BALANCE

               02/01                                                $252,522,680.35                               02/08                         255,737,015.82
               02/04                                                 257,729,743.08                               02/11                         260,785,399.90
               02/05                                                 255,250,510.02                               02/12                         257,183,245.90
               02/06                                                 227,160,158.14                               02/13                         228,644,508.80
               02/07                                                 255,165,782.04                               02/14                         252,675,978.79
   *end*daily ending balance1




                                                                                                                                                Page 4 of 6

                                                   18-50757-amk      Doc 2426      FILED 04/01/19        ENTERED 04/01/19 15:01:16                  Page 11 of 27
                                                                                                                     February 01, 2019 through February 28, 2019
                                                                                                                       Account Number:   xxxxxxxxxxx5604

    *start*daily ending balance1




                                                                                         (continued)
                    DAILY ENDING BALANCE

                 02/15                                                  252,904,966.95                              02/25                        250,000,000.00
                 02/19                                                  268,268,987.12                              02/26                        269,613,268.29
                 02/20                                                  238,202,199.34                              02/27                        250,073,226.92




                                                                                                                                                                     10224890303000000063
                 02/21                                                  254,484,553.98                              02/28                        254,058,408.50
                 02/22                                                  254,450,149.54
    *end*daily ending balance1




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                02/01        TO          02/28         AT   2.09%
*end*interest rate on collected balance2




         *start*dda portrait disclosure message area




         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
         address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
         incorrect or if you need more information about a transfer listed on the statement or receipt.
         For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
         error appeared. Be prepared to give us the following information:
                • Your name and account number
                • The dollar amount of the suspected error
                • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
         We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
         accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
         takes us to complete our investigation.

         IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
         incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
         appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
         see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
         offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                                      JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                                 Page 5 of 6

                                                       18-50757-amk     Doc 2426     FILED 04/01/19         ENTERED 04/01/19 15:01:16                Page 12 of 27
                                                                February 01, 2019 through February 28, 2019
                                                                 Account Number:   xxxxxxxxxxx5604




                           This Page Intentionally Left Blank




                                                                                            Page 6 of 6

18-50757-amk   Doc 2426   FILED 04/01/19         ENTERED 04/01/19 15:01:16                      Page 13 of 27
                                                                                                                  February 01, 2019 through February 28, 2019
                                       JPMorgan Chase Bank, N.A.
                                       P O Box 182051
                                                                                                                    Account Number:   xxxxxxxxxxxxxxxxxxx3176
                                       Columbus, OH 43218- 2051
                                                                                                                CUSTOMER SERVICE INFORMATION

                                                                                                                If you have any questions about your
                                                                                                                statement, please contact your
                                                                                                                Customer Service Professional.
                                       00000417 DDA 001 211 06019 NNNNNNNNNNN 1 000000000 61 0000


                                       FIRSTENERGY NUCLEAR OPERATING COMPANY
                                       76 S MAIN ST
                                       AKRON OH 44308-1812




                                                                                                                                                                         00004170201000000022
  *start*summary




                                                                            Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                      $24,095,482.87
              Deposits and Additions                                                    11           104,754,168.59
              Electronic Withdrawals                                                     4          - 108,473,187.78
              Ending Balance                                                            15           $20,376,463.68

              Annual Percentage Yield Earned This Period                                                    2.11%
              Interest Paid This Period                                                                $68,676.08
              Interest Paid Year-to-Date                                                              $149,305.39
  *end*summary




 *start*post summary message1




          Interest paid in 2018 for account xxxxxxxxxxx3176 was $501,764.88.
          *end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            02/01                              Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                       $30,673.56
                                               3644100032Jo
            02/06                              Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                   74,375,025.96
                                               3108400037Jo
            02/06                              Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                         61,374.37
                                               5150700037Jo
            02/08                              Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                         37,912.23
                                               4297000039Jo
            02/13                              Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                          1,260.04
                                               5063200044Jo
            02/15                              Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                          4,298.69
                                               5009400046Jo
            02/20                                                                                                                                            43,378.66
*end*deposits and additions




                                                                                                                                                    Page 1 of 4

                                       18-50757-amk           Doc 2426         FILED 04/01/19        ENTERED 04/01/19 15:01:16                          Page 14 of 27
                                                                                                                           February 01, 2019 through February 28, 2019
                                                                                                                             Account Number:   xxxxxxxxxxxxxxxxxxx3176
*start*deposits and additions




                                                                                            (continued)
           DEPOSITS AND ADDITIONS

                                                          Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:
                                                          5540900051Jo
            02/22                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              30,000,000.00
                                                          3444900053Jo
            02/22                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                    10,144.73
                                                          3444700053Jo
            02/27                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                  121,424.27
                                                          5780900058Jo
            02/28                                         Interest Payment                                                                                         68,676.08
            Total Deposits and Additions                                                                                                                   $104,754,168.59
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 02/06                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                            $25,833,238.31
                                                        4713400037Jo
                 02/13                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                             20,545,330.09
                                                        4882000044Jo
                 02/20                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                             50,385,522.28
                                                        5126700051Jo
                 02/27                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                             11,709,097.10
                                                        5535200058Jo
                 Total Electronic Withdrawals                                                                                                               $108,473,187.78
    *end*electronic withdrawal



   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                  DAILY ENDING BALANCE

                 02/01                                                                         $24,126,156.43
                 02/06                                                                          72,729,318.45
                 02/08                                                                          72,767,230.68
                 02/13                                                                          52,223,160.63
                 02/15                                                                          52,227,459.32
                 02/20                                                                           1,885,315.70
                 02/22                                                                          31,895,460.43
                 02/27                                                                          20,307,787.60
                 02/28                                                                          20,376,463.68
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                   02/01        TO        02/28      AT          2.09%
  *end*interest rate on collected balance2




                                                                                                                                                             Page 2 of 4

                                                      18-50757-amk         Doc 2426      FILED 04/01/19         ENTERED 04/01/19 15:01:16                        Page 15 of 27
                                                                                                        February 01, 2019 through February 28, 2019
                                                                                                         Account Number:   xxxxxxxxxxxxxxxxxxx3176

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number




                                                                                                                                                             10004170202000000062
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                         Page 3 of 4

                                                      18-50757-amk   Doc 2426   FILED 04/01/19   ENTERED 04/01/19 15:01:16                   Page 16 of 27
                                                                February 01, 2019 through February 28, 2019
                                                                 Account Number:   xxxxxxxxxxxxxxxxxxx3176




                           This Page Intentionally Left Blank




                                                                                                 Page 4 of 4

18-50757-amk   Doc 2426   FILED 04/01/19         ENTERED 04/01/19 15:01:16                           Page 17 of 27
                                                                                                                                  February 01, 2019 through February 28, 2019
                                                      JPMorgan Chase Bank, N.A.
                                                      P O Box 182051
                                                                                                                                   Account Number:   xxxxxxxxxxx8799xxxxxxxxxxxxxxxx8799
                                                      Columbus, OH 43218- 2051
                                                                                                                                CUSTOMER SERVICE INFORMATION

                                                                                                                                If you have any questions about your
                                                                                                                                statement, please contact your
                                                                                                                                Customer Service Professional.
                                                00000336 DDA 001 211 06019 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                                                    00003360101000000021
  *start*summary




                                                                                         Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                       $2,696,293.02
              Deposits and Additions                                                                  1                    4,322.91
              Ending Balance                                                                          1               $2,700,615.93

              Annual Percentage Yield Earned This Period                                                                   2.11%
              Interest Paid This Period                                                                                $4,322.91
              Interest Paid Year-to-Date                                                                               $9,100.51
  *end*summary




 *start*post summary message1




          Interest paid in 2018 for account xxxxxxxxxxx8799 was $31,323.57.
          *end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            02/28                                            Interest Payment                                                                                                           $4,322.91
            Total Deposits and Additions                                                                                                                                                $4,322.91
*end*deposits and additions


   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                   DAILY ENDING BALANCE

                 02/28                                                                                $2,700,615.93
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                      02/01        TO         02/28       AT            2.09%
  *end*interest rate on collected balance2




                                                                                                                                                                               Page 1 of 2

                                                      18-50757-amk            Doc 2426     FILED 04/01/19             ENTERED 04/01/19 15:01:16                                    Page 18 of 27
                                                                                                        February 01, 2019 through February 28, 2019
                                                                                                         Account Number:   xxxxxxxxxxx8799xxxxxxxxxxxxxxxx8799

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                                     Page 2 of 2

                                                      18-50757-amk   Doc 2426   FILED 04/01/19   ENTERED 04/01/19 15:01:16                               Page 19 of 27
                                                                                                                                   February 01, 2019 through February 28, 2019
                                                      JPMorgan Chase Bank, N.A.
                                                      P O Box 182051
                                                                                                                                     Account Number:   xxxxxxxxxxx7460
                                                      Columbus, OH 43218- 2051
                                                                                                                                 CUSTOMER SERVICE INFORMATION

                                                                                                                                 If you have any questions about your
                                                                                                                                 statement, please contact your
                                                                                                                                 Customer Service Professional.
                                                00000335 DDA 001 211 06019 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                                    00003350101000000021
  *start*summary




                                                                                         Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                          $651,943.40
              Deposits and Additions                                                                  1                     1,045.25
              Ending Balance                                                                          1                  $652,988.65

              Annual Percentage Yield Earned This Period                                                                     2.11%
              Interest Paid This Period                                                                                  $1,045.25
              Interest Paid Year-to-Date                                                                                 $2,201.05
  *end*summary




 *start*post summary message1




          Interest paid in 2018 for account xxxxxxxxxxx7460 was $7,876.42.
          *end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            02/28                                            Interest Payment                                                                                           $1,045.25
            Total Deposits and Additions                                                                                                                                $1,045.25
*end*deposits and additions


   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                   DAILY ENDING BALANCE

                 02/28                                                                                    $652,988.65
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                      02/01        TO         02/28          AT          2.09%
  *end*interest rate on collected balance2




                                                                                                                                                               Page 1 of 2

                                                      18-50757-amk            Doc 2426     FILED 04/01/19               ENTERED 04/01/19 15:01:16                  Page 20 of 27
                                                                                                        February 01, 2019 through February 28, 2019
                                                                                                         Account Number:   xxxxxxxxxxx7460

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 2 of 2

                                                      18-50757-amk   Doc 2426   FILED 04/01/19   ENTERED 04/01/19 15:01:16               Page 21 of 27
                                                                                                                               February 01, 2019 through February 28, 2019
                                                      JPMorgan Chase Bank, N.A.
                                                      P O Box 182051
                                                                                                                                 Account Number:   xxxxxxxxxxx0085
                                                      Columbus, OH 43218- 2051
                                                                                                                             CUSTOMER SERVICE INFORMATION

                                                                                                                             If you have any questions about your
                                                                                                                             statement, please contact your
                                                                                                                             Customer Service Professional.
                                                00000194 DDA 001 211 06019 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                FIRSTENERGY SOLUTIONS CORP
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                               00001940101000000021
  *start*summary




                                                                                         Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                   $11,631,128.11
              Deposits and Additions                                                                  1                18,647.96
              Ending Balance                                                                          1           $11,649,776.07

              Annual Percentage Yield Earned This Period                                                                 2.11%
              Interest Paid This Period                                                                             $18,647.96
  *end*summary
              Interest Paid Year-to-Date                                                                            $39,268.16
 *start*post summary message1




          Interest paid in 2018 for account xxxxxxxxxxx0085 was $113,415.03.
          *end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            02/28                                            Interest Payment                                                                                     $18,647.96
            Total Deposits and Additions                                                                                                                          $18,647.96
*end*deposits and additions


   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




     *start*daily ending balance2




                   DAILY ENDING BALANCE

                 02/28                                                                             $11,649,776.07
     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                      02/01        TO         02/28       AT         2.09%
  *end*interest rate on collected balance2




                                                                                                                                                           Page 1 of 2

                                                      18-50757-amk            Doc 2426     FILED 04/01/19           ENTERED 04/01/19 15:01:16                  Page 22 of 27
                                                                                                        February 01, 2019 through February 28, 2019
                                                                                                         Account Number:   xxxxxxxxxxx0085

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 2 of 2

                                                      18-50757-amk   Doc 2426   FILED 04/01/19   ENTERED 04/01/19 15:01:16               Page 23 of 27
                                                                                     February 01, 2019 through February 28, 2019
     JPMorgan Chase Bank, N.A.
                                                                                     Account Number: xxxxxxxxxxx8929
     P O Box 182051
     Columbus, OH 43218- 2051
                                                                                       Customer Service Information

                                                                                   If you have any questions about your
                                                                                   statement, please contact your
     00000731 WBS 001 211 06019 NNNNNNNNNNN   1 000000000 C1 0000
                                                                                   Customer Service Professional.
     FIRSTENERGY NUCLEAR GENERATION, LLC
     FIRSTENERGY NUCLEAR GENERATION, LLC
     76 S. MAIN ST
     AKRON OH 44308-1812




                                                                                                                                            00007310101000000021
Commercial Checking With Interest
Summary
                                                                    Number                  Market Value/Amount                 Shares


Opening Ledger Balance                                                                                  $0.00

Deposits and Credits                                                    0                               $0.00
Withdrawals and Debits                                                  0                               $0.00
Checks Paid                                                             0                               $0.00

Ending Ledger Balance                                                                                   $0.00

Interest Rate(s):           02/01 to 02/28 at 2.09%


                Your service charges, fees and earnings credit have been calculated through account analysis.




Please examine this statement of account at once. By continuing to use the account, you agree that: (1) the account is subject to
the Bank's deposit account agreement, and (2) the Bank has no responsibility for any error in or improper charge to the account
(including any unauthorized or altered check) unless you notify us in writing of this error or charge within sixty days of the mailing or
availability of the first statement on which the error or charge appears.
                                                                                                                  Page 1 of 2


     18-50757-amk            Doc 2426         FILED 04/01/19                 ENTERED 04/01/19 15:01:16                 Page 24 of 27
                           This Page Intentionally Left Blank




                                                                             Page 2 of 2


18-50757-amk   Doc 2426   FILED 04/01/19         ENTERED 04/01/19 15:01:16       Page 25 of 27
                                                                                                                             February 01, 2019 through February 28, 2019
                                                    JPMorgan Chase Bank, N.A.
                                                    P O Box 182051
                                                                                                                              Account Number:   xxxxxxxxxxx0077
                                                    Columbus, OH 43218- 2051
                                                                                                                           CUSTOMER SERVICE INFORMATION

                                                                                                                           If you have any questions about your
                                                                                                                           statement, please contact your
                                                                                                                           Customer Service Professional.
                                              00000193 DDA 001 211 06019 NNNNNNNNNNN 1 000000000 61 0000


                                              FIRSTENERGY SOLUTIONS CORP.
                                              FIRSTENERGY SOLUTIONS CORP
                                              341 WHITE POND DRIVE
                                              AKRON OH 44320-1119




                                                                                                                                                                             00001930101000000021
*start*summary




                                                                                       Commercial Checking With Interest
            CHECKING SUMMARY
            Beginning Balance                                                                                              $0.00
            Ending Balance                                                                          0                      $0.00

            Annual Percentage Yield Earned This Period                                                                0.00%
*end*summary




*start*post summary message1




        Interest paid in 2018 for account xxxxxxxxxxx0077 was $757.96.
        *end*post summary message1




 *start*post overdraft and returned item message2




          Your service charges, fees and earnings credit have been calculated through account analysis.
 *end*post overdraft and returned item message2




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                    02/01        TO         02/28       AT         2.09%
*end*interest rate on collected balance2




                                                                                                                                                         Page 1 of 2

                                                    18-50757-amk            Doc 2426     FILED 04/01/19         ENTERED 04/01/19 15:01:16                    Page 26 of 27
                                                                                                        February 01, 2019 through February 28, 2019
                                                                                                         Account Number:   xxxxxxxxxxx0077

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
        incorrect or if you need more information about a transfer listed on the statement or receipt.
        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or
        error appeared. Be prepared to give us the following information:
               • Your name and account number
               • The dollar amount of the suspected error
               • A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
        We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it
        takes us to complete our investigation.

        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A. Member FDIC


*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                     Page 2 of 2

                                                      18-50757-amk   Doc 2426   FILED 04/01/19   ENTERED 04/01/19 15:01:16               Page 27 of 27
